    Case 3:20-cv-01335-C Document 7 Filed 06/10/20                  Page 1 of 2 PageID 59



                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

TERRENCE HOWARD O’NEAL        §
                              §
                              §
          Plaintiff,          §
                              §
                              §
                              §
v.                            §                           Civil Action No.: 3:20-cv-1335
                              §
ULTRAVISION TECHNOLOGIES,
                              §
LLC, and ACTIVE INTERNATIONAL
                              §
                              §
          Defendants          §                        JURY TRIAL DEMANDED
                              §




                  NOTICE OF DISMISSAL WITHOUT PREJUDICE


       Plaintiff files his notice of dismissal under FEDERAL RULE OF CIVIL PROCEDURE 41(a)(2).

       1.      Plaintiff is Terrence Howard O’Neal; Defendants are Ultravision Technologies,

LLC and Active International.

       2.      On May 21, 2020, Plaintiff sued Defendant in the United States District Court,

Northern District of Texas, Dallas Division, where it was assigned to this Court.

       4.      This case is not a class action under Federal Rule of Civil Procedure 23, a derivative

action under Rule 23.1, or an action related to an unincorporated association under Rule 23.2.

       5.      A receiver has not been appointed in this case.

       6.      Plaintiff has not previously dismissed any federal or state court suit based on or

including the same claims as those presented in this case.




Notice of Dismissal Without Prejudice                                                         Page 1
     Case 3:20-cv-01335-C Document 7 Filed 06/10/20                 Page 2 of 2 PageID 60



        7.      Since filing this case in federal court, Plaintiff has learned that this proceeding

should be in state court, as Defendants have offices in the same city where Plaintiff resides thereby

removing diversity.

         7.     This dismissal is without prejudice to Plaintiff expressly refiling this lawsuit in
 state court.
         8.     Plaintiff requests that the Court enter the proposed order of dismissal submitted
 herewith.
                                              Respectfully submitted,

                                              KILGORE & KILGORE, PLLC

                                              By:         /s/ Nicholas A. O’Kelly

                                                          NICHOLAS A. O’KELLY
                                                          State Bar No. 115241235
                                                          KILGORE & KILGORE, PLLC
                                                          3109 Carlisle, Suite 200
                                                          Dallas, Texas 75204
                                                          (214) 969-9099 – Telephone
                                                          (214) 953-0133 – Facsimile
                                                          nao@kilgorelaw.com

                                                          ATTORNEY FOR PLAINTIFF
                                                          TERRANCE H. O’NEAL


                                 CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing was filed electronically via ECF filing on the
date indicated below and that all counsel of record were served with a copy hereof electronically.

DATED:          June 10, 2020.


                                                      /s/ Nicholas A. O’Kelly




Notice of Dismissal Without Prejudice                                                         Page 2
